UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                     )
SUSAN VERES,                                         )
                                                     )
                              Plaintiff,             )
                                                     )
               v.                                    )       Civil Action No. 11-0304 (ESH)
                                                     )
BANK OF AMERICA CORP.,                               )
                                                     )
                              Defendant.             )
                                                     )


                                 ORDER DISMISSING CASE

       On February 11, 2011, the defendant Bank of America filed a motion to dismiss the

complaint [dkt. #3]. This court issued an order directing the plaintiff, Susan Veres, to respond to

the motion to dismiss no later than March 14, 2011, and informing her that if she did not timely

respond, the motion could be deemed conceded. (Order, Feb. 14, 2011 [dkt. #4].) Plaintiff has

not filed any response to defendant’s motion to dismiss. Accordingly, it is hereby

       ORDERED that the defendant’s motion to dismiss [dkt #3] is GRANTED as conceded.



                                                                /s/
                                                     ELLEN SEGAL HUVELLE
                                                     United States District Judge

Date: March 21, 2011